Exhibit 10.16

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

SUPPLEMENT AND AMENDMENT NO. 1 TO ACQUISITION AGREEMENT

 

By and between

 

ASIAINFO HOLDINGS, INC.

 

as Purchaser

 

and

 

LENOVO GROUP LIMITED

 

as Seller

 

Dated as of October 1, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1    Definitions, References and Interpretation    1 Section 2   
Forward Contract; Amendments    5 Section 3    Restructuring of Han Consulting
   12 Section 4    Beneficial Ownership of LCSTSL    13 Section 5    Beneficial
Ownership of LWY    14 Section 6    [Reserved]    16 Section 7   
Representations, Warranties and Covenants    16 Section 8    Seconded Employees
   18 Section 9    Indemnification    19 Section 10    Legal Opinions    19
Section 11    Tax Matters    20 Section 12    Early Termination of the Escrow
Arrangement    21 Section 13    Governing Law    21 Section 14    Incorporation
of Terms    21 Section 15    Effect on the Acquisition Agreement    21 Section
16    Effective Date; Closing    22 Section 17    Execution in Counterparts   
22 Exhibit A    Form of Forward Contract    A-1 Exhibit B    Form of Legal
Opinion of Tian Yuan Law Firm    B-1 Exhibit E    Schedule of the Security
Business Permits    E-1



--------------------------------------------------------------------------------

SUPPLEMENT AND AMENDMENT NO. 1 TO ACQUISITION AGREEMENT

 

This Supplement and Amendment No. 1 to Acquisition Agreement (this
“Supplement”), dated as of October 1, 2004, is made and entered into by and
among AsiaInfo Holdings, Inc. (“Purchaser”), a corporation organized and
existing under the laws of the State of Delaware of the United States, on behalf
of itself and the Purchasing Subsidiaries, and Lenovo Group Limited LOGO
[g66831p3_1.jpg] (“Seller”), a company organized and existing under the laws of
Hong Kong, on behalf of itself, Lenovo Holdings Limited LOGO [g66831p3_2.jpg] a
company organized and existing under the laws of the PRC, and the Selling
Subsidiaries.

 

WHEREAS, Seller and Purchaser entered into an Acquisition Agreement dated as of
July 27, 2004 (hereinafter the “Acquisition Agreement”);

 

WHEREAS, pursuant to Section 2.15 of the Acquisition Agreement, Seller and
Purchaser have determined to structure part of the acquisition of the Assets as
contemplated by the Acquisition Agreement in the manner set forth herein;

 

WHEREAS, Seller and Purchaser have reached other supplemental understandings and
agreements regarding the acquisition of the Assets, which they wish to
memorialize herein;

 

WHEREAS, Seller and Purchaser wish to make certain amendments to the Acquisition
Agreement, as set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Supplement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree to supplement and amend the Acquisition Agreement as follows:

 

SECTION 1

 

DEFINITIONS, REFERENCES AND INTERPRETATION

 

1.1 All capitalized terms used in this Supplement shall, unless otherwise
defined herein, have the same meanings ascribed to such terms in the Acquisition
Agreement.

 

1.2 The definition of “Transaction Documents” as used herein and in the
Acquisition Agreement shall be amended by (i) deleting the term “Note” and (ii)
adding the terms “Forward Contract”, “Asset Transfer Agreement”, “Patent
Assignment Agreement”, “LCSTSL Beneficial Ownership Agreements” and “LWY
Beneficial Ownership Agreements” to the list of documents included in such
defined term.

 

1.3 The principles of interpretation set out in Section 1.3 of the Acquisition
Agreement shall apply hereto with the same effect as if set out in this
Supplement.

 

1.4 In the case of any inconsistency or conflict between the provisions in this
Supplement and any provision in the LCSTSL Beneficial Ownership Agreements or
the LWY Beneficial Ownership Agreements, the provisions in this Supplement shall
prevail.

 

1.5 Upon execution of this Supplement, each reference in the Acquisition
Agreement to (i) “this Agreement”, “herein”, “hereof”, “hereunder” or words of
similar import shall mean, and be a reference to, the Acquisition Agreement as
supplemented and amended by this Supplement and (ii) the “Transaction Documents”
shall mean, and be a reference to, “Transaction Documents” as amended by this
Supplement.

 

- 1 -



--------------------------------------------------------------------------------

1.6 As used in this Supplement, the following terms shall have the following
meanings:

 

“Asset Transfer Agreement” means an asset transfer agreement to be entered into
on the Closing Date by and between LBL and Purchaser or an Affiliate of
Purchaser.

 

“Bonson” means Bonson Information Technology Limited, a company organized and
existing under the laws of the British Virgin Islands.

 

“BVI Holdco” means a direct or indirect wholly-owned subsidiary of Seller
incorporated in the British Virgin Islands.

 

“Foundational Patent” means an Excluded Intellectual Property that is a patent
that has been adopted or will be adopted into a technical standard by an
international or governmental authority or association (e.g., IGRS, Trusted PC
or UPnP), or an official authority for setting technical standards for an
industry.

 

“Government Application Services Business” means the IT services businesses as
conducted by the government application services division of Seller on the
Closing Date.

 

“Han Minority Shareholders” means Vision On-line Limited, Starling Technology
Limited and UF International Holdings, Ltd., each a company organized and
existing under the laws of the British Virgin Islands.

 

“Han Shareholders’ Agreement” means the Shareholders’ Agreement dated May 10,
2002 by and among LIAL and the Han Minority Shareholders.

 

“HMCL Loan Agreements” means, collectively, the loan agreements dated June 15,
2002, November 25, 2002 and May 19, 2004, by and between Han Consulting as
lender and HMCL as borrower for loans of up to US$1.71 million, HK$30 million
and HK$20 million, respectively.

 

“IT System Operation Services Business “ means the IT services businesses as
conducted by the IT system operation services division of Seller on the Closing
Date.

 

“LAI” means Lenovo-AsiaInfo Technologies, Inc. LOGO [g66831p4_1.jpg] a company
organized and existing under the laws of the PRC.

 

“LCSTSL Beneficial Ownership Agreements” means the LCSTSL Power of Attorneys,
the LCSTSL Exclusive Business Cooperation Agreement, the LCSTSL Equity Transfer
Arrangement Agreement and the LCSTSL Share Pledge Agreement.

 

“LCSTSL Beneficial Ownership Period” means the period from the Closing Date to
the date on which the LCSTSL Equity Transfer is effectuated.

 

“LCSTSL Event of Default” means the occurrence of any one of the following
events:

 

(1) a material breach by LCSTSL of any law or regulation of the PRC which has
not been remedied within the grace period (if any) provided under such law or
regulation, provided such breach is not caused by Seller, LHL or any of their
respective Subsidiaries, or any of the transactions contemplated by the
Acquisition Agreement or this Supplement;

 

- 2 -



--------------------------------------------------------------------------------

(2) LCSTSL’s incurring, as determined under PRC GAAP, a cumulative net loss of
more than RMB50 million as of the end of any calendar year during the LCSTSL
Beneficial Ownership Period, calculated from the Closing Date, through and
including the last day of the calendar year in which such determination is made,
provided that such net loss is not caused by the breach by Seller, LHL or any of
their respective Subsidiaries of any of their respective obligations under the
Acquisition Agreement, this Supplement or the Transaction Documents; or

 

(3) LCSTSL’s engaging in a business other than the Security Services Business,
the Government Application Services Business or the IT System Operation Services
Business, provided that LCSTSL shall only engage in the Government Application
Services Business and the IT System Operation Services Business for a period of
one year following the Closing Date to the extent the operation of such business
requires the Information System Integration Qualification held by LCSTSL, any of
the Security Business Permits in category (vii) of the definition of “Security
Business Permit” held by LCSTSL or LHL, or to the extent PRC law or regulation
requires that such business be operated by a domestic PRC company, and provided,
further, that, if at the end of such one year period (the “Original Period”) LAI
has not obtained the Information System Integration Qualification despite its
best efforts to obtain such permit, Seller and Purchaser shall negotiate in good
faith (1) on or prior to the last day of the Original Period to extend such
period for an additional year (the “Extended Period”) and, (2) on or prior to
the last day of Extended Period (if applicable), to extend such period for an
additional year, in each case, based on the development of LCSTSL’s business at
that time and whether the operation of LCSTSL’s business in the upcoming one
year period will require the Information System Integration Qualification.

 

“LWY” means LOGO [g66831p5_1.jpg] a company to be established by LHL and certain
natural persons designated by Purchaser under the laws of the PRC, in accordance
with the terms hereof.

 

“LWY Beneficial Ownership Period” means the period from the Closing Date to the
date on which the LWY Equity Transfer is effectuated.

 

“LWY Beneficial Ownership Agreements” means the LHL Loan Agreement, the LHL
Power of Attorney, the LWY Exclusive Business Cooperation Agreement, the LWY
Equity Transfer Arrangement Agreement and the LWY Share Pledge Agreement.

 

“LWY Event of Default” means the occurrence of any one of the following events:

 

(1) a material breach by LWY of any law or regulation of the PRC which has not
been remedied within the grace period (if any) provided under such law or
regulation, provided such breach is not caused by Seller, LHL or any of their
respective Subsidiaries, or any of the transactions contemplated by the
Acquisition Agreement or this Supplement;

 

(2) LWY’s accumulating, as determined under PRC GAAP, a shareholders’ deficit as
of June 30th or December 31st of any calendar year, on or after the date on
which LWY is established by LHL, provided that LAI may at its sole discretion at
any time inject additional capital into LWY through the LWY Minority Loan
Agreement and the LHL Loan Agreement to prevent such default, and provided,
further, that such shareholders’ deficit is not caused by a breach by Seller,
LHL or any of their respective Subsidiaries of any of their respective
obligations under the Acquisition Agreement, this Supplement or the Transaction
Documents; or

 

- 3 -



--------------------------------------------------------------------------------

(3) LWY’s engaging in a business other than the Security Services Business, the
Government Application Services Business or the IT System Operation Services
Business, provided that LWY shall only engage in the Government Application
Services Business and the IT System Operation Services Business to the extent
the operation of such business requires any of the Security Business Permits
held by LWY or LHL, or to the extent PRC law or regulation requires that such
business be operated by a domestic PRC company.

 

“Patent Assignment Agreement” means a patent assignment agreement to be entered
into on the Closing Date by and between LBL and Purchaser or an Affiliate of
Purchaser.

 

“Security Services Business” means the portion of the Business operated by the
Security Services Division.

 

1.7 Other terms defined are in the other parts of this Supplement indicated
below:

 

“Acquisition Agreement”

   preamble

“Effective Date”.

   16

“Forward Contract”

   2.1

“Goldfame”.

   3.2(a)

“Han Bank Account”

   3.2(d)

“Han Distribution”.

   3.2(e)

“Han Restructuring”.

   3.1

“HMCL Loan Consideration”.

   3.2(d)

“LCSTSL Beneficial Ownership Transfer”

   4.1

“LCSTSL Equity Transfer”.

   4.1(d)

“LCSTSL Equity Transfer Arrangement Agreement”.

   4.1(d)

“LCSTSL Exclusive Business Cooperation Agreement”.

   4.1(b)

“LCSTSL Power of Attorneys”.

   4.1(a)

“LHL Loan Agreement”.

   5.1

“LHL Power of Attorney”.

   5.2(a)

“LWY Beneficial Ownership Transfer”.

   5.2

“LWY Equity Transfer”.

   5.2(d)

“LWY Equity Transfer Arrangement Agreement”.

   5.2(d)

“LWY Exclusive Business Cooperation Agreement”.

   5.2(b)

“LWY Minority Loan Agreement”.

   5.1

“LWY Minority Shareholders”.

   5.1

“LWY Purchase Notice”

   5.2(d)

“MII”.

   4.1(d)

“New Business Permits”

   2.2(s)

“Onshore Han Transfer”

   3.2(a)

“Purchaser”

   preamble

“Restructuring Documents”.

   3.2

“Restructuring Tax”

   11.1

“Restructuring Tax Cost”

   11.1

“Security Services Contracts”

   4.2

“Seller”

   preamble

“Supplement”

   preamble

 

- 4 -



--------------------------------------------------------------------------------

SECTION 2

 

FORWARD CONTRACT; OTHER AMENDMENTS

 

2.1 Forward Contract. As further described in this Section, in lieu of issuing
the Note as contemplated in Section 2.5(a) of the Acquisition Agreement,
Purchaser shall cause its Subsidiary, Bonson, to enter into a forward contract
(the “Forward Contract”) with LIAL at Closing. A form of the Forward Contract is
attached hereto as Exhibit A. Under the Forward Contract, Bonson shall agree to
provide for the forward payment of part of the Purchase Price for the Assets and
settle such payment within 12 months following the Closing Date by delivery of a
certain number of duly authorized, validly issued, fully paid and nonassessable
AsiaInfo Shares to LIAL, pursuant to the terms and conditions set forth in the
Forward Contract.

 

2.2 Amendments. The following amendments shall be made to the Acquisition
Agreement.

 

(a) The definitions of “Conversion Amount” and “Conversion Date” in Section 1.1
of the Acquisition Agreement shall be deleted in their entirety and the
following definitions shall be added to that Section:

 

“Settlement Amount” means RMB260 million, subject to any adjustments required
pursuant to Section 2.10(f), 2.11(c), or as otherwise specifically provided in
this Agreement.”

 

“Settlement Date” means any Business Day during the 12-month period following
the Closing Date on which Purchaser determines, in its sole and absolute
discretion, to pay the Settlement Amount by delivery of a certain number of duly
authorized, validly issued, fully paid and nonassessable AsiaInfo Shares to
LIAL, pursuant to the terms and conditions set forth in this Agreement and in
the Forward Contract”.

 

(b) The definition of “Subsidiary” in Section 1.1 of the Acquisition Agreement
shall be amended by adding the following sentence to the end of such definition:

 

“For the avoidance of doubt, LCSTSL and LWY shall be deemed a Subsidiary of
Purchaser after the Closing Date.”

 

(c) The following definitions shall be added to Section 1.1 of the Acquisition
Agreement:

 

“Related Vertical Business” means the provision by Purchaser or its Subsidiaries
after the Closing Date of products (other than personal computers and mobile
phone handsets) and services (other than hardware services) offered by the
Non-Telecommunications Business prior to the Closing Date to public utilities
LOGO [g66831p7_1.jpg] or to the defense industry LOGO [g66831p7_2.jpg]

 

“Security Business Permits” means the following categories of Business Permits
from the relevant PRC Governmental Authorities:

 

(i) Sales License of Specialized Products for Computer Information System
Security LOGO [g66831p7_3.jpg] issued by the Public Information Network Security
Monitoring Bureau of Ministry of Public Security LOGO [g66831p7_4.jpg]

 

- 5 -



--------------------------------------------------------------------------------

(ii) Product Model Certificate of China Information Security Products Assessment
and Certification Centre LOGO [g66831p7_5.jpg] issued by China Information
Security Products Assessment and Certification Centre LOGO [g66831p7_6.jpg]

 

(iii) Secret-related Information System Product Test and Examination Certificate
or New Product Assessment Certificate LOGO [g66831p7_7.jpg] issued by the
Secret-related Information System Security and Confidentiality Assessment Centre
of the National Administration for Protection of State Secrets LOGO
[g66831p7_8.jpg]

 

(iv) Military Information Security Product Certification Certificate LOGO
[g66831p7_9.jpg] issued by Information Security Assessment and Certification
Centre of the People’s Liberation Army of China LOGO [g66831p7_10.jpg]

 

(v) Software Enterprise Certificate and Software Product Copyright Certificate
LOGO [g66831p8_1.jpg] issued by the Ministry of Information Industry, the
Ministry of Science and Technology and China Software Industry Association LOGO
[g66831p8_2.jpg]

 

(vi) Certificate of Designated Unit for Production of Commercial Crypto-Goods
LOGO [g66831p8_3.jpg] Sales License for Commercial Crypto-Goods LOGO
[g66831p8_4.jpg] and a product certification substantially similar to the SJW44
Network Cryptographic Facility Identification Certificate LOGO [g66831p8_5.jpg]
each issued by the General Office of the State Cipher Administration Committee
LOGO [g66831p8_6.jpg] and

 

(vii) Computer Information System Integration Concerning State Secrets
Qualification Certificate LOGO [g66831p8_7.jpg] issued by the National
Administration for Protection of State Secrets LOGO [g66831p8_8.jpg]

 

(d) References to “Conversion Shares” and “Note” in Section 1.2 of the
Acquisition Agreement shall be deleted and replaced by the terms “Forward
Contract Shares” and “Forward Contract”, respectively.

 

(e) Exhibit A to the Acquisition Agreement shall be replaced in its entirety
with Exhibit A to this Supplement.

 

(f) Exhibit E to this Supplement (Schedule of the Security Business Permits)
shall be deemed to be attached to the Acquisition Agreement as Exhibit E.

 

(g) Section 2.5(a) of the Acquisition Agreement shall be deleted in its entirety
and replaced with the following:

 

“(a) Subject to any adjustments required pursuant to Section 2.10, the purchase
price (the “Purchase Price”) for the Assets shall be payable by (i) delivery of
a number of AsiaInfo Shares having an aggregate Market Value of RMB40 million
(the “Initial Shares”) on the Closing Date, (ii) the execution and delivery by
Bonson of a Forward Contract (the “Forward Contract”) that shall require Bonson
to deliver to LIAL, as counterparty thereto, a number of AsiaInfo Shares having
an aggregate Market Value on the Settlement Date equal to the Settlement Amount,
(iii) the Earn-Out Payment, if any, (iv) the assumption by Purchaser of the
Assumed Liabilities, and (v) payment by Bonson or LAI of RMB100 in cash in
respect of each company 80% or more of the voting shares of which will be
beneficially owned by Purchaser or its Affiliates at Closing. A form of the
Forward

 

- 6 -



--------------------------------------------------------------------------------

Contract is attached hereto as Exhibit A. The Initial Shares and the Earn-Out
Payment shall be paid by, or at the direction of, Bonson to Seller (or a Selling
Subsidiary designated by Seller).”

 

(h) Section 2.8(a) of the Acquisition Agreement shall be deleted in its entirety
and replaced with the following:

 

“(a) a letter of instruction to the transfer agent of Purchaser to deliver to,
and in the name of, LIAL, share certificates representing the Initial Shares;”

 

(i) Section 2.9(i) of the Acquisition Agreement shall be deleted in its
entirety.

 

(j) Section 2.10(a) of the Acquisition Agreement shall be deleted in its
entirety and replaced with the following:

 

“(a) As promptly as practicable following the Closing Date, but in no event more
than 90 days following the Closing Date, with the reasonable cooperation and
assistance of Seller, Purchaser will prepare and deliver to Seller a pro forma
balance sheet as of the Effective Date (the “Effective Date Balance Sheet”)
setting forth the Assets and the Assumed Liabilities (except for liabilities
described in Section 2.6) that shall be prepared in accordance with U.S. GAAP
and in accordance with Section 2.10(b) below (to the extent any provision of
Section 2.10(b) is inconsistent with U.S. GAAP, the Effective Date Balance Sheet
shall be consistent with Section 2.10(b), and not, to the extent set forth in
Section 2.10(b), U.S. GAAP), as if the Effective Date were the end of a fiscal
year and as if the Effective Date Balance Sheet were the balance sheet of a
Person whose only assets and liabilities were the Assets and Assumed
Liabilities. As used herein, “Effective Date Net Assets” means the amount
determined by subtracting from the aggregate amount of the Assets reflected on
the final Effective Date Balance Sheet, the aggregate amount of the Assumed
Liabilities reflected on the final Effective Date Balance Sheet, as determined
pursuant to this Section 2.10.”

 

(k) Section 2.10(f) of the Acquisition Agreement shall be deleted in its
entirety and replaced with the following:

 

“(f) Upon the final determination of the Effective Date Balance Sheet, if the
Effective Date Net Assets are less than RMB101,000,000, then (i) in the event
the Settlement Date has not yet occurred prior to such final determination, the
Settlement Amount shall be reduced by an amount equal to such difference, or
(ii) in the event the Settlement Date has occurred prior to such final
determination, Seller shall, within 5 Business Days of such final determination,
return to Purchaser, AsiaInfo Shares having a Market Value as of the Settlement
Date equal to the amount by which the Effective Date Net Assets are less than
RMB101,000,000.”

 

(l) Section 2.11(a) of the Acquisition Agreement shall be deleted in its
entirety and replaced with the following:

 

“(a) Settlement. Pursuant to the terms and conditions of the Forward Contract,
on the Settlement Date, the Settlement Amount shall be paid in full through
delivery by Bonson of a number of duly authorized, validly issued, fully paid
and nonassessable AsiaInfo Shares (the “Forward Contract Shares”) equal to the
Settlement Amount divided by the Market Value of the AsiaInfo Shares on such
date; provided, however, that the aggregate number of AsiaInfo Shares to be
delivered shall not exceed 4,498,130 shares (the “AsiaInfo Share Cap”). The
AsiaInfo Share Cap shall be subject to proportionate adjustment in the event of
share splits, share combinations, or share dividends by Purchaser.”

 

- 7 -



--------------------------------------------------------------------------------

(m) Section 2.13 of the Acquisition Agreement shall be amended by replacing the
words “the conversion of the Note” with the words “calculating the number of
AsiaInfo Shares to be delivered under the Forward Contract” in the first
sentence of that Section.

 

(n) Section 2.14 of the Acquisition Agreement shall be amended by replacing the
words “On the Conversion Date, Conversion Shares issuable (or deliverable) upon
conversion of the Note” with the words “On the Settlement Date, Forward Contract
Shares deliverable under the Forward Contract” and replacing the words “for a
period of two years” with the words “for a period of up to seven years” in the
first sentence of that Section.

 

(o) Section 5.8(a) of the Acquisition Agreement shall be deleted in its entirety
and replaced with the following:

 

“(a) From the Closing and for five years thereafter, Seller will not, and will
cause its Subsidiaries not to, directly or indirectly anywhere in China, (i)
engage in, own any equity interest in or invest in any business, part or all of
the principal activities of which compete with the Business as conducted prior
to the Closing Date or as conducted by a Related Vertical Business of Purchaser
or its Subsidiaries after the Closing Date, directly or indirectly in any
manner, (ii) solicit, sell or attempt to sell software solutions or services
offered by the Business as conducted prior to the Closing Date or as conducted
by a Related Vertical Business of Purchaser or its Subsidiaries after the
Closing Date, (iii) disclose any confidential or non-public information
regarding the Business or the Assets to any third party or (iv) transfer or
license any Excluded Intellectual Property (other than a Foundational Patent) to
any party enabling such party to engage in a business that competes with the
Business as conducted prior to the Closing Date or a Related Vertical Business
of Purchaser or its Subsidiaries, directly or indirectly, in any manner;
provided, however, that notwithstanding the foregoing (A) the prohibition on
ownership of direct or indirect interest in a competing business in this Section
5.8(a) shall not apply to Seller’s or its Subsidiaries’ current equity ownership
in the companies set forth in Section 5.8(a) of the Seller Disclosure Schedule
as of the date hereof, (B) Seller and its Subsidiaries may own, directly or
indirectly, solely as an investment, securities of any Person that are traded on
any internationally-recognized securities exchange if Seller (alone or
collectively with its Subsidiaries) (1) is not a controlling Person of, or a
member of a group that controls such Person and (2) does not, directly or
indirectly, own ten percent or more of any class of securities of such Person,
(C) nothing in the foregoing clauses shall be construed to prohibit Seller or
its Subsidiaries from engaging in repair, maintenance, technical support or
general after sales services in connection with any of Seller’s business as
conducted on the Closing Date other than the Business, (D) this Section 5.8(a)
shall not apply to the Telecommunications Applications Services Division as
operated as of the date hereof by the ChinaWeal Group or the Insurance IT
Services Division operated as of the date hereof by Lenovo AI, and (E) this
Section 5.8(a) shall not be construed to prohibit Seller’s continued employment
of the Seconded Employees. With respect to the Telecommunications Applications
Services Division of the ChinaWeal Group, Seller agrees that as long as the
ChinaWeal Group is, directly or indirectly, a Subsidiary of Seller, in the event
there are any activities that would constitute direct or indirect competition
between the ChinaWeal Group and any businesses conducted by Purchaser, Seller
shall engage in good faith discussions with Purchaser and use reasonable efforts
to minimize or avoid such competition.”

 

(p) Section 5.9 of the Acquisition Agreement shall be amended by adding the
following sentence before the last sentence of that Section.

 

- 8 -



--------------------------------------------------------------------------------

“In the event any income, withholding, value-added, business, turnover or other
Tax results from any such payment by Seller or its Affiliates to LAI, Bonson or
any of their Affiliates, such Seller or its Affiliates shall pay an additional
amount in cash to LAI, Bonson or any of their Affiliates so that the net amount
received by LAI, Bonson or any of their Affiliates after Tax (including any Tax
imposed in respect of such additional amount) is equal to the amount LAI, Bonson
or any of their Affiliates would have received if no such Tax had been imposed.”

 

(q) Section 5.11(g) of the Acquisition Agreement shall be deleted in its
entirety.

 

(r) Section 5.17(a) of the Acquisition Agreement shall be deleted in its
entirety and replaced with the following:

 

“(a) In respect of the Initial Shares and the Forward Contract Shares, neither
Seller nor any of its Subsidiaries (1) will offer, sell, contract to sell,
pledge, grant any option to purchase, make any short sale or otherwise dispose
of, or reduce its economic risks with regard to, any Initial Share or Forward
Contract Share, any options or warrants convertible or exercisable into Initial
Shares or Forward Contract Shares, or any other securities convertible into,
exchangeable for or that represent the right to receive the Initial Shares or
the Forward Contract Shares (except, in the case of Forward Contract Shares, for
transfer into and out of the Escrow Account pursuant to and in accordance with
the Escrow Agreement) or (2) engage in any hedging or other transaction that is
designed to or which reasonably could be expected to lead to or result in a sale
or disposition of the Initial Shares or the Forward Contract Shares, including
any short sale or any purchase, sale or grant of any right (including any put or
call option) with respect to any of the Initial Shares or the Forward Contract
Shares or with respect to any security that includes, relates to, or derives any
part of its value from the Initial Shares or the Forward Contract Shares (the
“Lock-Up”). The term of the Lock-Up shall commence on the Closing Date and end
on (i) the fifth anniversary of the Closing Date with respect to Forward
Contract Shares representing 5% of the total issued and outstanding AsiaInfo
Shares as of the Settlement Date, after giving effect to such settlement (the
“Five Year Lock-Up Shares”) and (ii) the second anniversary of the Closing Date
with respect to the Initial Shares and the remaining Forward Contract Shares, if
any. Notwithstanding the foregoing, in the event that Purchaser enters into a
merger, consolidation or acquisition with a competitor of Seller in the business
of manufacturing and distributing personal computers and mobile phone handsets
whereby such competitor acquires control of Purchaser (a “Seller Competitor
Acquisition”), Seller shall be automatically released from this provisions of
this Section 5.17(a) with respect to the Forward Contract Shares. For the
purpose of this section, “control” means beneficial ownership of more than 20%
of the outstanding securities of Purchaser or the right to appoint more than one
half of the members of the Purchaser’s board of directors.”

 

(s) Section 5.20 of the Acquisition Agreement shall be deleted in its entirety
and replaced with the following:

 

“Security Business Permits.

 

(a) Seller shall cause LHL to establish LWY as soon as practicable after the
Closing Date. Until such time as the LWY Equity Transfer has been effectuated,
Seller shall cause LHL and its other Affiliates to use their best efforts to
assist LWY in obtaining from the relevant PRC Governmental Authorities new
Business Permits substantially equivalent to the Security Business Permits
utilized by the Seller in connection with the Business (the “New Business
Permits”).

 

- 9 -



--------------------------------------------------------------------------------

(b) If LWY obtains from the relevant PRC Government Authorities, all of the New
Business Permits (within the meaning set forth in the last sentence of this
Section) on or prior to the third anniversary of the Closing Date, Purchaser and
Seller shall jointly instruct the Escrow Agent, within ten Business Days after
the last of such New Business Permit has been obtained, to release Escrow Shares
having an aggregate Market Value of RMB10 million as of the Settlement Date to
LIAL pursuant to Section 4(d) of the Escrow Agreement. For purposes of this
Section 5.20(b), LWY shall be deemed to have obtained all of the New Business
Permits if (A) in the case of Security Business Permits that are granted on a
product-by-product basis, LWY’s updated versions of each of the products set out
in Exhibit E has been granted a New Business Permit by the relevant PRC
Government Authorities and (B) in the case of Security Business Permits that are
granted on corporate basis, LWY has been granted a New Business Permit for each
such Security Business Permit set out in Exhibit E by the relevant PRC
Governmental Authorities.”

 

(t) Section 6.2(f) of the Acquisition Agreement shall be deleted in its entirety
and replaced with the following:

 

“at least 85% of the key employees listed on Section 6.2(f) of the Seller
Disclosure Schedule (the “Key Employees”) shall have executed and delivered
employment agreements with Purchaser or its Affiliates in form and substance
satisfactory to Purchaser; provided, however, that the terms and conditions of
employment reflected in such agreements shall be no less favorable than the
terms and conditions currently enjoyed by such employees with Seller or any of
its Subsidiaries, as the case may be.”

 

(u) Section 6.2(k) of the Acquisition Agreement shall be amended by adding the
word “Patent” before the words “Assignment Agreement”.

 

(v) Section 7.2(b) of the Acquisition Agreement shall be deleted in its entirety
and replaced with the following:

 

“(i) If, at any time prior to the sixth anniversary of the Closing Date,
Purchaser exercises its right to acquire the outstanding equity interest of LWY
under the LWY Equity Transfer Arrangement Agreement and such transfer results in
the invalidation of any of the New Business Permits held by LWY at the time of
such transfer within a period of one year from the date of such transfer (either
as a result of the failure by LWY within such period to renew such New Business
Permit with the relevant PRC Governmental Authorities or the failure by LWY to
pass an inspection by the relevant Governmental Authorities to maintain such New
Business Permit within such period, despite the best efforts of LWY to renew
such New Business Permit or pass such inspection), Seller shall indemnify
Purchaser through Purchaser’s withdrawal from the Escrow Account of AsiaInfo
Shares in the following amounts:

 

1) in the case of New Business Permits of the type contemplated in categories
(i), (ii), (iii), (iv) or (v) of Exhibit E, AsiaInfo Shares having a Market
Value as of the Settlement Date equal to the amount derived from the following
formula:

 

   

RMB4,000,000  X  

  A       x     3         B       10    

 

where:

 

A = the number of New Business Permits invalidated in such category; and

 

- 10 -



--------------------------------------------------------------------------------

B = the number of New Business Permits held by LWY in such category immediately
prior to the transfer;

 

2) in the case of New Business Permits of the type contemplated in categories
(vi) and (vii) of Exhibit E, AsiaInfo Shares having a Market Value as of the
Settlement Date equal to RMB4,500,000 if any one or more of the New Business
Permits in such category is invalidated.

 

(ii) If at any time prior to the sixth anniversary of the Closing Date, LHL
transfers its equity interest in LWY to LAI or an Affiliate of LAI by mutual
agreement of Seller and Purchaser and such transfer results in the invalidation
of any of the New Business Permits held by LWY at the time of such transfer
within a period of one year from the date of such transfer (either as a result
of the failure by LWY with such period to renew such New Business Permit with
the relevant PRC Governmental Authorities or the failure by LWY to pass or
inspection by the relevant Governmental Authorities to maintain such New
Business Permit within such period, despite the best efforts of LWY to renew
such New Business Permit or pass such inspection), Seller shall indemnify
Purchaser through Purchaser’s withdrawal from the Escrow Account of AsiaInfo
Shares in the following amounts:

 

1) in the case of New Business Permits of the type contemplated in categories
(i), (ii), (iii), (iv) or (v) of Exhibit E, AsiaInfo Shares having a Market
Value as of the Settlement Date equal to the amount derived from the following
formula:

 

   

RMB4,000,000  X  

  A       x     1         B       2    

 

where:

 

A = the number of New Business Permits invalidated in such category; and

 

B = the number of New Business Permits held by LWY in such category immediately
prior to the transfer;

 

2) in the case of New Business Permits of the type contemplated in categories
(vi) and (vii) of Exhibit E, AsiaInfo Shares having a Market Value as of the
Settlement Date equal to RMB7,500,000 if any one or more of the New Business
Permits in such category is invalidated;

 

(iii) for the avoidance of doubt, if (1) Purchaser exercises its right to
acquire the outstanding equity interest of LWY under the LWY Equity Transfer
Arrangement Agreement after the sixth anniversary of the Closing Date or (2)
Purchaser is required to purchase the outstanding equity interest of LWY as a
result of the occurrence of an LWY Event of Default at any time, in each case,
the indemnification provisions of this Section 7.2(b) shall not apply to any
subsequent invalidation of any New Business Permit.

 

(w) All other references in the Acquisition Agreement to “Conversion Amount”,
“Conversion Date”, “Conversion Shares”, “Note”, “Closing Date Balance Sheet”,
“Closing Date Net Assets” and “Technology License Agreement” shall be deleted
and replaced by references to “Settlement Amount”, “Settlement Date”, “Forward
Contract Shares”, “Forward Contract”, “Effective Date Balance Sheet”, “Effective
Date Net Assets” and “Patent, Copyright and Technology License Agreement”,
respectively.

 

- 11 -



--------------------------------------------------------------------------------

SECTION 3

 

RESTRUCTURING OF HAN CONSULTING

 

In order to facilitate the transfer of beneficial ownership of certain of the
Assets, Purchaser and Seller have agreed upon the following arrangements with
respect to Han Consulting, HMCL and WTITL:

 

3.1 Equity Transfer. Pursuant to Sections 2.1(p), 2.9(l) and 6.2(h) of the
Acquisition Agreement, at the Closing, LIAL shall deliver to Bonson share
certificates representing the 51% of the ordinary shares of Han Consulting held
by LIAL. Further, LIAL shall cause Han Consulting to undergo the restructuring
as set out in Section 3.2 below on or prior to the Closing (the “Han
Restructuring”).

 

3.2 Restructuring. Prior to the Closing, LIAL shall cause Han Consulting and the
Han Minority Shareholders to execute and deliver any and all agreements, board
resolutions, shareholders’ resolutions and other instruments and documents
necessary or desirable (the “Restructuring Documents”), each in form and
substance reasonably satisfactory to Purchaser, to effectuate the Han
Restructuring as follows:

 

(a) prior to the Closing, Han Consulting shall (i) establish a wholly-owned
subsidiary in the British Virgin Islands, Goldfame Consultants Limited
(“Goldfame”) and (ii) obtain the requisite board and shareholders approvals to
transfer its 100% and 40% equity interests in HMCL and WTITL, respectively, to
Goldfame (the “Onshore Han Transfer”);

 

(b) on or within two Business Days following the Closing Date, Han Consulting
shall submit documentation to the relevant PRC Governmental Authorities to
approve the Onshore Han Transfer with respect to HMCL;

 

(c) on or as soon as practicable following the Closing Date, Han Consulting
shall submit documentation to the relevant PRC Governmental Authorities to
approve the Onshore Han Transfer with respect to WTITL;

 

(d) simultaneously with the Onshore Han Transfer, (i) LIAL shall terminate the
Han Loan Agreement, release the Floating Charge related thereto and waive its
right of repayment under all outstanding loans thereunder, (ii) LIAL shall enter
into an agreement to transfer its 51% equity interest in Han Consulting to
Purchaser as of the Closing Date in consideration for payment of US$1, and the
Han Minority Shareholders shall waive any pre-emptive rights, rights of first
refusal, co-sale rights or similar rights they may have under the Han
Shareholders’ Agreement, or otherwise, related to such transfer, (iii) the Han
Shareholders’ Agreement shall be terminated by the parties thereto, and (iv) Han
Consulting shall assign any and all right, title and interest of Han Consulting
in the HMCL Loan Agreements and all outstanding loans thereunder to Bonson in
consideration for payment of an aggregate amount equal to the Hong Kong dollar
equivalent of RMB13 million (the “HMCL Loan Consideration”), which shall be paid
to Han Consulting in full on the Closing Date, into a bank account of Han
Consulting with respect to which Ms. Ying Han, in her capacity as a member of
the board of directors of Han Consulting (effective as of the Closing Date), and
Mr. Cheung Wing Chung, shall have joint signatory authority (the “Han Bank
Account”); for the avoidance of doubt, no part of the HMCL Loan Consideration,
or any interest therein or the proceeds or earnings thereof, shall be included
in the Effective Date Net Assets; and

 

(e) upon the receipt by Han Consulting of the relevant PRC Governmental
Authorities’ approval of the Onshore Han Transfer, Han Consulting shall
distribute by way of dividend (the “Han Distribution”): (x) to Bonson, 100% of
the

 

- 12 -



--------------------------------------------------------------------------------

outstanding share capital of Goldfame, which at the time of distribution shall
own 100% of the registered capital of HMCL and 40% of the registered capital of
WTITL, and all of Han Consulting’s right, title and interest in and to any other
assets and properties of Han Consulting (other than the HMCL Loan Agreements and
the Hong Kong dollar equivalent of RMB13 million in the Han Bank Account),
including all such assets reflected in its most recent balance sheet for the
year ended as of March 31, 2004; and (y) to the Han Minority Shareholders, an
aggregate amount in cash equal to the Hong Kong dollar equivalent of RMB13
million, pro rata in accordance with their proportionate interests in Han
Consulting.

 

3.3 Transfer of WTITL. In the event that the transfer of WTITL to Goldfame has
not been effectuated, or the receipt of the relevant PRC Governmental
Authorities’ approval relating thereto has not been obtained, by Han Consulting
within 45 days following the Closing Date, Purchaser shall have the right, in
its absolute discretion, to exclude Han Consulting’s 40% equity interest in
WTITL from the Assets being acquired under the Acquisition Agreement and in the
calculation of the Effective Date Net Assets in the Effective Date Balance
Sheet. If Purchaser exercises the right in the foregoing sentence, it shall use
its best efforts to cause Han Consulting or Goldfame, as the case may be, to
transfer the 40% equity interest in WTITL to Seller or a Subsidiary designated
by Seller as soon as practicable. Notwithstanding anything to the contrary
herein, in the event of such transfer of WTITL to Seller, Section 5.8(a) of the
Acquisition Agreement shall not apply to Seller’s ownership of such 40% equity
interest in WTITL.

 

SECTION 4

 

BENEFICIAL OWNERSHIP OF LCSTSL

 

In order to facilitate the transfer of beneficial ownership of certain of the
Assets without undue interruption to the on-going operation of the Business, and
in lieu of transferring the entire equity interest of LCSTSL held by LML and LBL
to Purchaser on the Closing Date, Purchaser and Seller have agreed upon the
following arrangements with respect to LCSTSL:

 

4.1 Beneficial Ownership of LCSTSL. In lieu of LBL and LML transferring their
respective 75% and 25% equity interests in LCSTSL to Purchaser, or a Purchasing
Subsidiary designated by Purchaser, as contemplated in Sections 2.1(q), 2.9(m)
and 6.2(o) of the Acquisition Agreement, LBL and LML shall enter into a
contractual arrangement with LAI, dated as of the Closing Date, whereby LAI
shall acquire beneficial ownership of, but not registered title to, LBL’s and
LML’s respective 75% and 25% equity interests in LCSTSL (the “LCSTSL Beneficial
Ownership Transfer”). Such contractual arrangement shall provide LAI with all of
the economic benefits and obligations of owning all of the equity interest in
LCSTSL (other than any Excluded Liabilities held by LCSTSL, which, for avoidance
of doubt, shall remain the joint and several obligation of, and shall be duly
performed by LBL, LML and Seller in accordance with the Acquisition Agreement)
as well as the right to control LCSTSL after the Closing. LBL, LML and LCSTSL
shall enter into the following LCSTSL Beneficial Ownership Agreements in order
to effectuate the LCSTSL Beneficial Ownership Transfer, which shall be dated as
of the Closing Date:

 

(a) LCSTSL Power of Attorneys. Each of LBL and LML shall execute a power of
attorney appointing LAI as its exclusive agent and attorney to act on their
behalf with respect to all matters concerning their respective shareholdings in
LCSTSL (collectively, the “LCSTSL Power of Attorneys”).

 

(b) LCSTSL Exclusive Business Cooperation Agreement. LCSTSL shall enter into an
exclusive business cooperation agreement with LAI whereby LCSTSL shall appoint
LAI as its exclusive services provider to provide LCSTSL with complete business
support services and consulting services (the “LCSTSL Exclusive Business
Cooperation Agreement”) for a fee equal to all of the revenue of LCSTSL.

 

- 13 -



--------------------------------------------------------------------------------

(c) LCSTSL Share Pledge Agreement. LBL, LML, LCSTSL and LAI shall enter into a
share pledge agreement whereby each of LBL and LML shall pledge all of their
respective equity interests in LCSTSL to LAI as security for payment of the fee
under the LCSTSL Exclusive Business Cooperation Agreement.

 

(d) LCSTSL Equity Transfer Arrangement Agreement. Seller, LBL, LML and LAI shall
enter into an equity transfer arrangement agreement (the “LCSTSL Equity Transfer
Arrangement Agreement”) whereby, as promptly as practicable after the earlier of
(1) the receipt by LWY of the Information System Integration Qualification
(Level I), from the Ministry of Information Industry of PRC (the “MII”), (2) the
purchase by LAI or an Affiliate of LAI of all of LHL’s equity interest in LWY
pursuant to Section 5.2 below and (3) the occurrence of an LCSTSL Event of
Default, Bonson shall purchase, and LBL and LML shall sell, all of the equity
interest of LCSTSL for an aggregate consideration of RMB100 (the “LCSTSL Equity
Transfer”). Pursuant to the LCSTSL Equity Transfer Arrangement Agreement, at the
reasonable discretion of Seller, Seller may effectuate the transfer of the
equity interest of LCSTSL to Bonson either (i) through the direct transfer of
such equity interest from LBL and LML to Bonson, or (ii) through the transfer to
Bonson of all of the outstanding shares of a BVI Holdco established by Seller
owning all of the outstanding equity interest in LCSTSL.

 

4.2 Operation of LCSTSL’s Business Post-Closing. At the Closing, LHL shall,
subject to Section 5.2 below, exclusively authorize LCSTSL to operate the
Security Services Business and execute contracts related thereto on LHL’s behalf
(the “Security Services Contracts”). Such authorization shall remain in effect
until the earlier of: (1) October 19, 2011, (2) the receipt by LWY of the
Information System Integration Qualification (Level I), from the MII, and (3)
the purchase by LAI or an Affiliate of LAI of all of LHL’s equity interest in
LWY as contemplated in Section 5.2 below. At the request of any existing or
prospective client of LCSTSL, or for the purpose of soliciting or bidding on any
projects relating to the Security Services Business, each of LHL and LBL shall
provide all requested documentation evidencing LCSTSL’s authorization and
qualification to engage in the Security Services Business. The Security Services
Business shall continue to be operated by LCSTSL with the services of the
relevant Affiliates and Subsidiaries of Seller pursuant to the Procurement
Agreement and the Transitional Services Agreement. The working capital for the
operation of LCSTSL’s business shall be provided by LAI pursuant to the LCSTSL
Equity Transfer Arrangement Agreement. After the Closing, all new contracts of
the Business operated by LCSTSL (other than the Security Services Contracts)
shall be entered into by LAI to the extent practicable. All Assumed Contracts
shall continue to be performed by LCSTSL.

 

SECTION 5

 

BENEFICIAL OWNERSHIP OF LWY

 

In order to facilitate Purchaser’s obtaining the Security Business Permits as
contemplated in Section 5.20 of the Acquisition Agreement, Purchaser and Seller
have agreed upon the following arrangements with respect to LWY:

 

5.1 Establishment of LWY. Pursuant to Section 5.20(a) of the Acquisition
Agreement, LHL shall, as soon as practicable after the Closing Date, establish
LWY as a subsidiary in the PRC, and shall endeavor to obtain from the relevant
PRC Governmental Authorities, the New Business Permits in the name of, and on
behalf of LWY. LHL shall nominally hold not less than 51% of the equity interest
in LWY, and the remaining equity

 

- 14 -



--------------------------------------------------------------------------------

interest shall be held by natural persons designated by LAI (the “LWY Minority
Shareholders”). LAI shall enter into a loan agreement with LHL (the “LHL Loan
Agreement”) and loan agreements with each of the LWY Minority Shareholders
(collectively, the “LWY Minority Loan Agreements”) to fund the respective
contributions of LHL and the LWY Minority Shareholders to the registered capital
of LWY.

 

5.2 Beneficial Ownership of LWY. LHL and the LWY Minority Shareholders shall
enter into a contractual arrangement with LAI at Closing whereby LAI shall
acquire beneficial ownership of, but not registered title to, LHL’s and the LWY
Minority Shareholders’ respective 51% and 49% equity interests in LWY (the “LWY
Beneficial Ownership Transfer”). Such contractual arrangement shall (i) provide
LAI with all of the economic benefits and obligations of owning all of the
equity interest in LWY, as well as the right to control LWY after the Closing,
and (ii) shall remain effective, subject to Section 5.2(d) below, until the
seventh anniversary of the Closing Date. LHL shall enter into the following LWY
Beneficial Ownership Transfer Agreements as soon as practicable after the
Closing Date with LAI in order to effectuate the LWY Beneficial Ownership
Transfer:

 

(a) LHL Power of Attorney. LHL shall execute a power of attorney appointing LAI
as its exclusive agent and attorney to act on its behalf with respect to all
matters concerning its shareholdings in LWY (the “LHL Power of Attorney”).

 

(b) LWY Exclusive Business Cooperation Agreement. LWY shall enter into an
exclusive business cooperation agreement with LAI whereby LWY shall appoint LAI
as its exclusive services provider to provide LWY with complete business support
services and consulting services (the “LWY Exclusive Business Cooperation
Agreement”) for a fee equal to all of the revenue of LWY.

 

(c) LWY Share Pledge Agreement. LHL shall enter into a share pledge agreement
whereby LHL shall pledge all of its equity interests in LWY to LAI as security
for payment of the fee under the LWY Exclusive Business Cooperation Agreement.

 

(d) LWY Equity Transfer Arrangement Agreement. LHL shall enter into an equity
transfer arrangement agreement (the “LWY Equity Transfer Arrangement Agreement”)
with LAI whereby as promptly as practicable after the earlier of (i) the seventh
anniversary of the Closing Date, (ii) the occurrence of an LWY Event of Default
and (iii) 60 days following the date of the LWY Purchase Notice (as defined
below), LAI or an Affiliate of LAI shall purchase, and LHL shall sell, all of
LHL’s equity interest in LWY in consideration of the cancellation by LAI of all
outstanding loans made to LHL under the LHL Loan Agreement (the “LWY Equity
Transfer”). Pursuant to the LWY Equity Transfer Arrangement Agreement, at any
time prior to the seventh anniversary of the Closing Date, LAI or an Affiliate
of LAI shall have the right to purchase all of LHL’s equity interest in LWY by
giving a 60 days prior written notice to LHL (the “LWY Purchase Notice”) setting
forth the date of such purchase. Such right shall be exercisable by LAI or an
Affiliate of LAI with or without the consent of LHL or Seller. Notwithstanding
anything to the contrary herein, Purchaser and Seller agree to cooperate in good
faith to effectuate the transfer of all of LHL’s equity interest in LWY to LAI
or an Affiliate of LAI as contemplated in this Section in a manner that would
minimize their respective tax liabilities arising from such transfer.
Notwithstanding anything to the contrary in Section 11.1 below, LHL and LAI
agree that any income or withholding tax related to or imposed as a result of
the transfer by LHL of all of its equity interest in LWY to LAI or an Affiliate
of LAI shall be borne equally by LHL and LAI.

 

5.3 Operation of LWY’s Business. Upon the receipt by LWY of the Information
System Integration Qualification from the MII, LHL shall, subject to Section 4.2
above, exclusively authorize LWY to operate the Security Services Business and
execute contracts related thereto on LHL’s behalf. Such authorization shall
remain in effect until the earlier of

 

- 15 -



--------------------------------------------------------------------------------

(i) the date on which LWY obtains all of the New Business Permits and (ii) the
date on which the LWY Equity Transfer is effectuated. At the request of any
existing or prospective client of LWY or for the purpose of soliciting or
bidding on any projects relating to the Security Services Business, LHL shall
provide all requested documentation evidencing LWY’s authorization and
qualification to engage in the Security Services Business. As part of the
development of LWY’s Security Services Business, LHL agrees that LWY may (i)
establish a branch or office in the PRC, at any time, without its prior consent,
(ii) establish wholly-owned subsidiaries in the PRC, at any time, only with its
prior written consent (such consent not to be unreasonably withheld or delayed)
and (iii) make an investment in, or merge with, consolidate with or acquire, a
business engaged in the Security Services Business only with its prior written
consent (such consent not to be unreasonably withheld or delayed).

 

SECTION 6

 

[RESERVED]

 

SECTION 7

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

7.1 Seller Representations and Warranties. The Seller hereby represents and
warrants that:

 

(a) Goldfame is a corporation duly organized, validly existing and in good
standing under the laws of the British Virgin Islands and has all requisite
corporate power and authority to own, license, use, lease and operate its assets
and properties and to carry on its business as it is now being conducted and as
contemplated in this Supplement;

 

(b) as of the Closing Date, all of the Assets (other than Assets (i) that are
owned or held by HICCL, HMCL or WTITL, (ii) that have been transferred to
Purchaser or an Affiliate of Purchaser pursuant to the Patent Assignment
Agreement or the Asset Transfer Agreement or (iii) that are Assets contemplated
in Section 5.9 of the Acquisition Agreement) are owned beneficially and of
record by LCSTSL, free and clear of any Encumbrance;

 

(c) as of the Closing Date, all Intellectual Property used or held for use in
the Business (other than Intellectual Property owned by LCSTSL, Han Consulting,
HMCL or WTITL, as the case may be) either (i) has been transferred to Purchaser
or an Affiliate designated by Purchaser pursuant to the Patent Assignment
Agreement or the Asset Transfer Agreement or (ii) has been licensed to Purchaser
or an Affiliate designated by Purchaser pursuant to the Trademark License
Agreement or the Patent, Copyright and Technology License Agreement. Exhibit A
to the Patent Assignment Agreement sets forth a true, complete and accurate list
of all Business Intellectual Property that are patents reducible to schedule
form (other than such Business Intellectual Property owned by LCSTSL, Han
Consulting, HMCL or WTITL, as the case may be). Schedule 1 to the Asset Transfer
Agreement sets forth a true, complete and accurate list of all Business
Intellectual Property (other than patents and Business Intellectual Property
owned by LCSTSL, Han Consulting, HMCL or WTITL, as the case may be). Schedules
2.1.1, 2.1.2 and 2.1.3 to the Patent, Copyright and Technology License Agreement
set forth a true, complete and accurate list of all Excluded Intellectual
Property; all of the Excluded Intellectual Property listed in Schedule 2.1.2 to
the Patent, Copyright and Technology License Agreement are Foundational Patents;

 

(d) on or prior to the Closing Date, all information and documents requested by
Purchaser or Purchaser’s legal or financial advisors that is material to
Purchaser

 

- 16 -



--------------------------------------------------------------------------------

or Purchaser’s legal or financial advisors’ due diligence review of the Business
have been provided to Purchaser and/or its legal or financial advisors; all such
information provided by Seller or any of its Subsidiary is true, accurate and
not misleading (except for information that expressly relates to a specified
date or time need only be true and accurate as of such specified date or time)
and each of such documents provided by Seller or any of its Subsidiary is in
full force and effect (except for any document which by its terms has terminated
on or prior to the date hereof);

 

(e) the Restructuring Documents have been duly executed and delivered by each of
the parties thereto (other than Bonson) and constitute valid and binding
obligations of each of the parties thereto (other than Bonson), enforceable
against each of them in accordance with their respective terms;

 

(f) the Onshore Han Transfer and the Han Distribution have been approved by the
board of directors and the shareholders of Han Consulting, and no other
corporate or other proceedings on the part of Han Consulting are necessary to
authorize the execution and the performance by Han Consulting of the Onshore Han
Transfer and the Han Distribution;

 

(g) the execution and performance by Han Consulting of the Onshore Han Transfer
and the Han Distribution will not (i) conflict with or result in a breach of any
provision of the certificate of incorporation or bylaws of Han Consulting, HMCL
or WTITL; (ii) result in a violation or breach of or constitute a default (or an
event which, with or without notice or lapse of time or both, would constitute a
default) under, or result in the termination, modification or cancellation of,
or the loss of a benefit under or accelerate the performance required by, or
result in a right of termination, modification, cancellation or acceleration
under the terms, conditions or provisions of any contract or other instrument of
any kind to which Han Consulting, HMCL or WTITL is now a party; or (iii) violate
any order, writ, injunction, decree, statute, treaty, rule or regulation
applicable to Han Consulting, HMCL or WTITL;

 

(h) other than approvals from the relevant PRC Governmental Authorities and
certain filings or registrations under the laws of the British Virgin Islands
with respect to the Han Restructuring, no declaration, filing or registration
with, or notice to, or authorization, consent, order or approval of, any
Governmental Authority or other Person is required to be obtained or made in
connection with or as a result of the execution and performance by Han
Consulting of the Han Restructuring; and

 

(i) the representations and warranties set out in Sections 3.2 (Authority;
Non-Contravention; Approvals), 3.8(c) (Employee Benefits), 3.9(b) (Employee
Matters), 3.12 (c) and (e) (No Violation of Law; Permits), the last sentence of
3.16 (Insurance) and 3.29 (Brokers) of the Acquisition Agreement are true and
correct in all material respects as if each reference in those representations
and warranties to “this Agreement” or “the Transaction Documents” includes a
reference to (a) this Supplement and (b) the Acquisition Agreement, as
supplemented and amended by this Supplement.

 

7.2 Purchaser Representations and Warranties. The Purchaser hereby represents
and warrants that the representations and warranties set out in Sections 4.2
(Authority; Non-Contravention; Approvals), 4.3 (Brokers) and 4.6 (Consents and
Approvals) are true and correct in all material respects as if each reference in
those representations and warranties to “this Agreement” or “the Transaction
Documents” includes a reference to (a) this Supplement and (b) the Acquisition
Agreement, as supplemented and amended by this Supplement.

 

- 17 -



--------------------------------------------------------------------------------

7.3 Seller Intellectual Property Covenants. Seller covenants and agrees that:

 

(a) if at any time after the Closing, Seller or any of its Subsidiaries become
aware of a breach by Seller of any of its representations or warranties set
forth in Section 7.1(c) in relation to the Intellectual Property used or held
for use in the Business, it shall promptly give notice to Purchaser of such
breach and Seller shall, or shall cause its Subsidiary to, execute and deliver
such instruments and take such other actions as may be necessary to (i) in the
case of Business Intellectual Property, sell, transfer, assign, convey and
deliver such omitted Business Intellectual Property to a Subsidiary designated
by Purchaser, and (ii) in the case of Excluded Intellectual Property other than
Foundational Patents, grant a limited, royalty-free, fully paid-up, world-wide,
exclusive license to a Subsidiary designated by Purchaser for the period of
validity thereof and (iii) in the case of Excluded Intellectual Property that
are Foundational Patents, grant a limited, royalty-free, full paid-up,
world-wide, non-exclusive license to a Subsidiary designated by Purchaser for
the period of validity thereof, in each case, as soon as practicable after the
date of such notice but in no event later than ten (10) Business Days from the
date thereof; provided that Purchaser’s rights under this Section 7.3(a) shall
be in furtherance of, and not in limitation to, any and all additional rights
and remedies of Purchaser for any breach of the representations and warranties
set forth in Section 7.1(c); and

 

(b) if at any time after the Closing, Purchaser or any of its Subsidiaries
become aware of a breach by Seller of any of its representations or warranties
set forth in Section 7.1(c) in relation to the Intellectual Property used or
held for use in the Business, Seller shall promptly upon the receipt of notice
of such breach from Purchaser, or shall cause its Subsidiary to, execute and
deliver such instruments and take such other actions as may be necessary to (i)
in the case of Business Intellectual Property, sell, transfer, assign, convey
and deliver such omitted Business Intellectual Property to a Subsidiary
designated by Purchaser and (ii) in the case of Excluded Intellectual Property
other than Foundational Patents, grant a limited, royalty-free, fully paid-up,
world-wide, exclusive license to a Subsidiary designated by Purchaser for the
period of validity thereof and (iii) in the case of Excluded Intellectual
Property that are Foundational Patents, grant a limited, royalty-free, fully
paid-up, world-wide, non-exclusive license to a Subsidiary designated by
Purchaser for the period of validity thereof, in each case, as soon as
practicable after the date of such notice but in no event later than ten (10)
Business Days from the date thereof; provided that Purchaser’s rights under this
Section 7.3(b) shall be in furtherance of, and not in limitation to, any and all
additional rights and remedies of Purchaser for any breach of the
representations and warranties set forth in Section 7.1(c).

 

SECTION 8

 

SECONDED EMPLOYEES

 

8.1 Costs and Expenses. Pursuant to Section 5.11(c) of the Acquisition
Agreement, Purchaser and Seller agree that all cost and expenses related to the
use of Seller’s research and development facilities by, or the research
performed by, the Seconded Employees during the secondment period shall be borne
by Purchaser and Seller in accordance with this Section 8. Seller shall be
responsible for all fixed costs during the secondment period, including any
amount internally allocated by Seller to the Seconded Employees from Seller’s
overhead. Purchaser shall be responsible for all reasonable out-of-pocket
variable costs and expenses related to the research performed by the Seconded
Employees, provided Seller furnishes Purchaser with receipts and other
reasonable evidence of such variable costs.

 

8.2 New Intellectual Property. Purchaser and Seller shall have joint ownership
of all new Intellectual Property, or improvements and enhancements to existing
Intellectual Property owned by Seller or any of its Subsidiaries, made,
developed, created, invented or discovered by the Seconded Employees during the
secondment period contemplated by

 

- 18 -



--------------------------------------------------------------------------------

Section 5.11(c) of the Acquisition Agreement, and Seller shall, or shall cause
its Subsidiaries to, promptly execute and deliver all necessary instruments and
take all necessary actions to register such Intellectual Property with the
relevant Government Authorities to reflect such joint ownership. Purchaser and
Seller agree that all expenses relating to the registration of any such
Intellectual Property or the maintenance of any such registration with the
relevant PRC Governmental Authorities shall be borne equally by Purchaser and
Seller.

 

SECTION 9

 

INDEMNIFICATION

 

9.1 LCSTSL’s Information System Integration Qualification. In furtherance of,
but without limitation to, Section 7.2 of the Acquisition Agreement, in
connection with the notice issued by the MII to LCSTSL, dated July 16, 2004,
regarding its intent to downgrade LCSTSL’s Information System Integration
Qualification from Level I to Level II, Seller shall indemnify Purchaser in the
amount of RMB1 million if LCSTSL does not receive a written confirmation from
MII that LCSTSL has met all the requirements to maintain its SI Qualification at
Level I within three months following the Closing Date. Seller agrees with
Purchaser that (i) in the event that the Settlement Date has not yet occurred,
the RMB1 million shall be deducted from the Settlement Amount or (ii) in the
event that the Settlement Date has occurred, Purchaser shall have the right
pursuant to Section 3(g) of the Escrow Agreement to instruct the Escrow Agent to
deliver to Purchaser Escrow Shares having an aggregate Market Value of RMB1
million on the Settlement Date.

 

9.2 Claims of Former Employees of HMCL. In furtherance of, and without
limitation to, Section 7.2 of the Acquisition Agreement, Seller shall indemnify
and hold harmless any Purchaser Indemnified Party (including, for the avoidance
of doubt, HMCL) from and against any and all Losses that may be asserted against
or paid, suffered or incurred by any of them that arise out of, result from, are
based upon or relate to (i) any action, claim, suit or proceeding brought
against any of them by former employees of HMCL with respect to events or
matters that occurred prior to the Closing Date, (ii) the correspondence to
Purchaser dated July 28, 2004 from Yao Jianrong, Zhong Zhigang and Xu Xiaojian,
or (iii) any past, present or future use, infringement, misappropriation or
other violation of any of the trademarks or other Intellectual Property of HMCL
by any such former employees based on any claim of ownership of, or license to
use, such trademarks or other Intellectual Property of HMCL that such former
employees may have against HMCL or any shareholders of Han Consulting prior to
the Closing Date. Notwithstanding anything to the contrary in the Acquisition
Agreement, the limitation on liability contained in Section 7.4 therein shall
not apply to any claim for indemnity based on this Section 9.2.

 

SECTION 10

 

LEGAL OPINIONS

 

10.1 Legal Opinions. In addition to the legal opinions contemplated by Section
6.1(g) of the Acquisition Agreement, Seller shall provide Purchaser with the
following legal opinions:

 

(a) a legal opinion of Conyers Dill & Pearman, British Virgin Islands counsel to
Seller, dated the Closing Date, with respect to, among other things, the due
incorporation of Goldfame and the enforceability of the Restructuring Documents,
in form and substance reasonably satisfactory to Purchaser;

 

(b) a legal opinion of Tian Yuan Law Firm, PRC counsel to Seller, dated the
Closing Date, with respect to, among other things, Goldfame’s ownership of 100%
of the equity interest in HMCL, and the enforceability of the LCSTSL Beneficial
Ownership Agreements, in form and substance reasonably satisfactory to
Purchaser; and

 

- 19 -



--------------------------------------------------------------------------------

(c) a legal opinion of Tian Yuan Law Firm, PRC counsel to Seller, dated the date
of the execution of the LWY Beneficial Ownership Agreements, with respect to,
among other things, Goldfame’s ownership 40% of the equity interest in WTITL,
the due incorporation of LWY, the registered capital of LWY and the
enforceability of the LWY Beneficial Ownership Agreements, substantially in the
form and substance as set forth in Exhibit B hereto.

 

SECTION 11

 

TAX MATTERS

 

11.1 Tax Indemnity. Subject to Section 5.2 above, Seller shall indemnify and
hold harmless Purchaser, its Subsidiaries and its Affiliates (including, from
Closing, Han Consulting, Goldfame, BVI Holdco, LCSTSL, LWY, WTITL and HMCL)
against (i) any Tax (including, without limitation, any income, withholding,
value-added, business or turnover Tax) imposed as a result of any transaction
contemplated in Sections 2, 3, 4, 5 and 6 of this Supplement (a “Restructuring
Tax”), (ii) any liability for a Restructuring Tax imposed on another person
(including, without limitation, liability as a result of being a successor to,
or transferee of, another person), (iii) any Tax (including, without limitation,
any income, withholding, value-added, business or turnover Tax) that relates to,
or is imposed with respect to or as a result of (a) an act, transaction or
activity of Goldfame, LCSTSL, BVI Holdco, LWY, WTITL or HMCL which occurs prior
to Closing or (b) income, gain, profit or revenue of any such Person which
arises prior to Closing, (iv) any Tax arising out of or resulting from a
Transferred Company’s ownership of an Excluded Asset after the Closing or being
obligated under or subject to an Excluded Liability after the Closing or the
transfer of such Excluded Asset or Excluded Liability, as the case may be, to
Seller or its Affiliates after the Closing and (v) any costs, expenses
(including, without limitation, reasonable expenses of investigation and
attorneys’ fees and expenses), losses, damages, assessments, settlements or
judgments arising out of or incident to the imposition, assessment or assertion
of any Tax or liability described in (i), (ii), (iii) or (iv) (the sum of (i),
(ii), (iii), (iv) and (v) being referred to herein as a “Restructuring Tax
Cost”). Notwithstanding anything to the contrary in the Acquisition Agreement,
the limitation on liability contained in Section 7.4 therein shall not apply to
any claim for indemnity based on this Section 11.1.

 

11.2 Payment. Not later than 30 days after receipt by Seller of written notice
from Purchaser stating that any Restructuring Tax Cost has been incurred by any
of the Persons specified in Section 11.1 and the amount thereof, Seller shall
discharge its obligation under Section 11.1 with respect to such Restructuring
Tax Cost by paying to Purchaser (or, if so directed by Purchaser, to a Tax
authority) an amount equal to the amount of such Restructuring Tax Cost.

 

11.3 Procedure. Purchaser agrees to give prompt notice to Seller of any
Restructuring Tax Cost or the assertion of any claim, or the commencement of any
suit, action or proceeding in respect of which indemnity may be sought hereunder
which Purchaser deems to be within the ambit of this Section 11. Seller may, at
its own expense, (i) participate in and (ii) upon notice to Purchaser, assume
the defense of any such suit, action or proceeding (including any Tax audit);
provided that (x) Seller shall thereafter consult with Purchaser upon
Purchaser’s reasonable request for such consultation from time to time with
respect to such suit, action or proceeding (including any Tax audit) and (y)
Seller shall not agree to any settlement or other final disposition with respect
to any Tax without the prior written consent of Purchaser (which shall not be
unreasonably withheld). If Seller assumes such defense, (i) Purchaser shall have
the right (but not the duty) to participate in the defense

 

- 20 -



--------------------------------------------------------------------------------

thereof and to employ counsel, at its own expense, separate from the counsel
employed by Seller and (ii) Seller shall not assert that the Restructuring Tax
Cost, or any portion thereof, with respect to which Purchaser seeks
indemnification is not within the ambit of this Section 11. Unless and until
Seller elects to assume such defense, Purchaser may pay, compromise or contest
the Tax at issue. Seller shall be liable for the fees and expenses of counsel
employed by Purchaser for any period during which Seller has not assumed the
defense thereof. Whether or not Seller chooses to defend or prosecute any claim,
all of the parties hereto shall cooperate in the defense or prosecution thereof.
Notwithstanding any other provision of this Section 11, Seller shall not be
liable under this Section 11 with respect to any Restructuring Tax Cost
resulting from a claim or demand the defense of which Seller was not offered the
opportunity to assume as provided under this Section 11.3, to the extent
Seller’s liability under this Section 11 is materially adversely affected as a
result thereof.

 

SECTION 12

 

EARLY TERMINATION OF THE ESCROW ARRANGEMENT

 

Purchaser and Seller agree to jointly notify the Escrow Agent, pursuant to
Section 4(c) of the Escrow Agreement, to amend the Termination Date of the
Escrow Agreement from October 19, 2011 to the following dates under the
following circumstances:

 

(1) if Purchaser exercises its right to acquire the outstanding equity interest
of LWY under the LWY Equity Transfer Agreement at any time prior to the sixth
anniversary of the Closing Date, Purchaser and Seller shall jointly notify the
Escrow Agent to amend such Termination Date to the first anniversary of the date
on which the LWY Equity Transfer is effectuated; and

 

(2) if Purchaser is required to purchase the outstanding equity interest of LWY
at any time as a result of the occurrence of an LWY Event of Default, Purchaser
and Seller shall jointly notify the Escrow Agent to amend such Termination Date
to the date on which the LWY Equity Transfer is effectuated.

 

SECTION 13

 

GOVERNING LAW

 

THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD FOR THE CONFLICTS OF LAWS PRINCIPLES
THEREOF.

 

SECTION 14

 

INCORPORATION OF TERMS

 

The provisions set out in Section 5.3(a) (Reasonable Efforts), Section 9.4
(Waiver), Section 9.9 (Invalid Provisions), Section 9.11 (Arbitration) and
Section 9.14 (Interpretation) shall be incorporated into this Supplement as if
set out in full herein and as if references in those Sections to “this
Agreement” are references to this Supplement.

 

SECTION 15

 

EFFECT ON THE ACQUISITION AGREEMENT

 

Except as modified, supplemented or superseded hereby, the Acquisition Agreement
shall remain in full force and effect and binding between the parties. The
provisions of Article VII of the Acquisition Agreement regarding indemnification
shall apply to the provisions hereof as if the provisions hereof were set forth
in the Acquisition Agreement.

 

- 21 -



--------------------------------------------------------------------------------

SECTION 16

 

EFFECTIVE DATE; CLOSING

 

Each of Seller and Purchaser agree that the acquisition of the Assets as
contemplated in the Acquisition Agreement and this Supplement shall become
effective as of the date (such date, the “Effective Date”) when Purchaser
acquired control of the Assets from Seller, which Seller and Purchaser
acknowledge to have occurred on October 1, 2004, pursuant to a letter agreement
between Seller and Purchaser, regardless of whether the Closing occurs on the
Effective Date or any other date.

 

SECTION 17

 

EXECUTION IN COUNTERPARTS

 

This Supplement may be executed in any number of counterparts, all of which will
constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

- 22 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

LENOVO GROUP LIMITED By:  

/s/ Ma Xue Zheng

--------------------------------------------------------------------------------

Name:   Ma Xue Zheng Title:   Chief Financial Officer ASIAINFO HOLDINGS, INC.
By:  

/s/ Xingsheng Zhang

--------------------------------------------------------------------------------

Name:   Xingsheng Zhang Title:   President and Chief Executive Officer

 

[SIGNATURE PAGE TO SUPPLEMENT AND AMENDMENT NO. 1 TO

ACQUISITION AGREEMENT]

 

- 23 -



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF FORWARD CONTRACT

 

This FORWARD CONTRACT (this “Forward Contract”), dated as of October [•], 2004,
is made and entered into by and between Bonson Information Technology Limited, a
company organized and existing under the laws of the British Virgin Islands
(“Bonson”), and Lenovo IT Alliance Limited, a company organized and existing
under the laws of the British Virgin Islands (“LIAL”).

 

This Forward Contract is the forward contract referred to in, and is subject to
all of the terms and conditions of, the Acquisition Agreement dated July 27,
2004 (the “Acquisition Agreement”) by and between AsiaInfo Holdings, Inc., a
corporation organized and existing under the law of the State of Delaware of the
United States (“Purchaser”), and Lenovo Group Limited, a company organized and
existing under the law of the Hong Kong Special Administrative Region of the
People’s Republic of China (“Seller”), as supplemented and amended by Supplement
and Amendment No. 1 to Acquisition Agreement (the “Supplement”) dated October 1,
2004 by and between Purchaser and Seller. The Acquisition Agreement, as
supplemented and amended by the Supplement, is referred to herein as the
“Amended Acquisition Agreement”. Capitalized terms used and not otherwise
defined herein shall have the meaning ascribed to such terms in the Amended
Acquisition Agreement. In the event of any conflict between the provisions
hereof and the provisions of the Amended Acquisition Agreement, the relevant
provisions of the Amended Acquisition Agreement shall prevail.

 

Bonson and LIAL have agreed to enter into this Forward Contract to provide for
the forward payment of part of the Purchase Price for the Assets in the amount
of RMB260,000,000 (the “Settlement Amount”), as contemplated in Section 2.5(a)
of the Amended Acquisition Agreement. Bonson and LIAL agree that the Settlement
Amount shall be satisfied through the transfer by Bonson to LIAL, at any time
during the 12-month period following the Closing Date, as determined by Bonson
at its sole and absolute discretion (the “Settlement Date”), of an aggregate
number of duly authorized, validly issued, fully paid and nonassessable shares
of the common stock, par value $0.01 per share, of Purchaser (the “Forward
Contract Shares”) having a Market Value equivalent to the Settlement Amount as
calculated in accordance with Section 2.11 of the Amended Acquisition Agreement,
subject to any adjustment as provided in Sections 2.10(f), 2.11(c) or elsewhere
in the Amended Acquisition Agreement, and further subject to the AsiaInfo Share
Cap as provided in Section 2.11 of the Amended Acquisition Agreement. In the
event that the Settlement Amount is greater than the Market Value of the maximum
number of Forward Contract Shares available under the AsiaInfo Share Cap, the
difference shall be paid by Purchaser or Bonson (at Purchaser’s option) to
Seller, in cash or in AsiaInfo Shares having an aggregate Market Value on the
Settlement Date equal to such difference, or in any combination of cash and
AsiaInfo Shares, at the sole and absolute discretion of Purchaser. LIAL
acknowledges and agrees that the Forward Contract Shares that are Escrow Shares
shall be delivered to the Escrow Agent pursuant to the terms of the Escrow
Agreement and that the release of such shares to LIAL shall be subject to the
terms thereof.

 

On the Settlement Date, Bonson shall transfer AsiaInfo Shares that it holds free
and clear of Encumbrances (other than Permitted Encumbrances or Encumbrances
arising by virtue of applicable securities laws) to LIAL or the Escrow Agent, as
the case may be, in order to fulfil its obligation to deliver the Forward
Contract Shares under this Forward Contract. As soon as possible after the
Settlement Date (but in any event within five Business Days), Bonson shall
deliver (i) to LIAL a certificate or certificates representing the number of
Forward Contract Shares that are not Escrow Shares and (ii) to the Escrow Agent
a certificate or certificates representing the number of Forward Contract Shares
that are Escrow Shares, in each

 

A-1



--------------------------------------------------------------------------------

case, duly endorsed for transfer in blank or in the name of LIAL. The transfer
of the Forward Contract Shares shall be deemed to have been effected as of the
close of business on the Settlement Date. Bonson shall give written notice of
such delivery to LIAL no later than 2:00 p.m. on the Settlement Date. Such
notice shall include the number of AsiaInfo Shares to be transferred and shall
be delivered in accordance with the notice provisions in Section 9.1 of the
Amended Acquisition Agreement. This Forward Contract shall not entitle LIAL to
any rights as a shareholder of Purchaser or to any other rights except the
rights stated herein. At such time as such delivery has been effected, the
rights of LIAL under this Forward Contract shall cease, and LIAL shall be deemed
to have become the holder of record of the Forward Contract Shares.

 

The delivery of certificates for the Forward Contract Shares shall be made
without charge to LIAL for transfer tax (if any) in respect thereof or other
cost incurred by Bonson in connection with the delivery of the Forward Contract
Shares under this Forward Contract. On or prior to the Settlement Date, Bonson
shall take all such actions as are necessary in order to ensure that the Forward
Contract Shares deliverable under this Forward Contract shall be validly issued
by Purchaser, fully paid and nonassessable, and held by Bonson, free and clear
of all Encumbrances (other than Permitted Encumbrances or Encumbrances arising
by virtue of applicable securities laws), and shall rank pari passu with all
other AsiaInfo Shares.

 

Bonson hereby represents and warrants to Seller that, assuming the accuracy of
the representations and warranties of the Seller in Section 3.30 of the Amended
Acquisition Agreement, the transfer of the AsiaInfo Shares to LIAL on the
Settlement Date will not require registration under the Securities Act.

 

LIAL acknowledges and agrees that, except as contemplated in Section 2.11(b) of
the Amended Acquisition Agreement, in no event shall it be entitled to receive
cash or other assets, other than the Forward Contract Shares, in respect of
Bonson’s obligation to deliver the Settlement Amount and that such obligation
shall be fully satisfied by prompt delivery (and in any event within five
Business Days following the Settlement Date) of (i) the certificate or
certificates representing the number of Forward Contract Shares that are not
Escrow Shares to LIAL and (ii) the certificate or certificates representing the
number of Forward Contract Shares that are Escrow Shares to the Escrow Agent.
LIAL acknowledges that the foregoing agreement is an essential element of this
Forward Contract, absent which Purchaser would not have entered into the
transactions contemplated in the Amended Acquisition Agreement and hereby.

 

Each of the parties agrees that (i) for all United States federal, state and
local tax purposes, this Forward Contract in its entirety shall be treated as a
forward contract for the delivery of the Forward Contract Shares and will be not
be treated in whole or any portion thereof, as constituting indebtedness or
giving rise to any amount of interest or other ordinary expense to LIAL and (ii)
this Forward Contract is not intended to be governed by the provisions of the
United States Commodity Exchange Act of 1936, as amended, or by the rules or
regulations of the United States Commodity Futures Trading Commission.

 

Bonson agrees that if it defaults in the performance of its obligation
hereunder, LIAL shall be entitled to specific performance of the terms hereof,
in addition to any other remedy at law or in equity.

 

This Forward Contract constitutes a “securities contract” within the meaning of
Section 741(7) of Title 11 of the United States Code as amended (the “Bankruptcy
Code”), and as such each party shall be entitled to the rights and benefits
afforded to such securities contract under the Bankruptcy Code.

 

This Forward Contract shall not be assigned or transferred by either party, in
whole or in part, without the prior written consent of the other party;
provided, however, that such consent shall not be unreasonably withheld in the
event of a proposed assignment by either party to an Affiliate of such party
that agrees in writing to be bound by all relevant provisions of this Forward
Contract and the other Transaction Documents.

 

A-2



--------------------------------------------------------------------------------

THIS FORWARD CONTRACT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK OF THE UNITED STATES.

 

[SIGNATURE PAGE FOLLOWS]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Forward Contract as of the
date and year first above written.

 

BONSON INFORMATION TECHNOLOGY LIMITED By:  

 

--------------------------------------------------------------------------------

Name:     Title:     LENOVO IT ALLIANCE LIMITED By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

[SIGNATURE PAGE TO FORWARD CONTRACT]

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF LEGAL OPINION OF TIAN YUAN LAW FIRM

 

To: AsiaInfo Holdings, Inc.

 

[•], 2004

 

Dear Sirs,

 

1. We are qualified PRC lawyers and have acted on behalf of Lenovo Group Limited
(“Seller”) in connection with the Acquisition Agreement dated as of July 27,
2004 by and between Seller and AsiaInfo Holdings, Inc. (“Purchaser”), and as
supplemented and amended as of October 1, 2004 (the “Acquisition Agreement”).

 

2. Terms defined in the Acquisition Agreement shall, unless otherwise defined in
this letter, bear the same respective meanings when used herein.

 

3. In giving this opinion, we have examined, together with such corporate and
other documents and records as we have considered necessary or desirable to
examine in order that we may give the opinions set forth in this letter,
executed copies of the following documents and agreements related to the
transactions contemplated thereby (collectively, the “Documents”):

 

[FULL LIST OF OTHER TRANSACTION DOCUMENTS - TO BE INSERTED]

 

4. In giving this opinion, we have made the following assumptions:

 

(i) That all signatures, seals and chops on the documents submitted to us are
genuine;

 

(ii) That all documents submitted to us as originals are authentic and that all
documents submitted to us as copy documents are complete and conform to their
originals;

 

(iii) That each of the Documents has been duly authorized by, has been duly
executed and delivered by, and constitutes legal, valid, binding and enforceable
obligations of, all of the parties thereto (other than Seller or an Affiliate of
Seller); and

 

(iv) That all factual statements made in such documents are correct.

 

This legal opinion is confined to and given on the basis of the published laws
of the People’s Republic of China as at the date hereof. We have not
investigated, and we do not express or imply any view or opinion on, or in
respect of, the laws of any other jurisdiction, and we have assumed that no such
laws and/or regulations would affect the opinions expressed below.

 

5. Based on the above assumptions and subject to the qualifications herein, we
are of the opinion that:

 

(i) Each of LHL, WTITL and LOGO [g66831p29_1.jpg] (“LWY”) (each a “PRC Entity”
or together the “PRC Entities”) is duly organized as a company with limited
liability, validly existing and in good standing under the laws of the People’s
Republic of China, and has the power and authority (corporate or other) (1) to
carry on its business as it is currently conducted and to own, lease and operate
the properties and assets used in connection therewith and (2) to the extent it
is a party thereto, to execute, deliver and perform the Documents, and the
transactions contemplated thereby.

 

B-1



--------------------------------------------------------------------------------

(ii) Each of the PRC Entities has obtained all necessary licenses,
authorizations and approvals to conduct its business as currently conducted,
such licenses, authorization and approvals being in full force and effect, and
no violations exist in respect of any such license, authorization or approval,
except where such violation would not have a material adverse effect on the
ability of any of the PRC Entities to perform its obligations under the
Documents.

 

(iii) The Documents have been duly authorized, executed and delivered by, and
constitute the legal, valid, binding and enforceable obligations of, each of the
PRC Entities (to the extent such PRC entity is a party thereto).

 

(iv) After due inquiry and to the best of our knowledge, none of the PRC
Entities is in violation of any PRC law, regulation or decree that has or would
have a material adverse effect on any of the PRC Entities.

 

(v) After due inquiry and to the best of our knowledge, none of the PRC Entities
is currently subject to any claims, suits or demands or actions threatened or
initiated by or before any PRC governmental or public body, authority or
regulatory agency, which may have a material adverse effect on the ability of
any of the PRC Entities to perform its obligations under the Documents to the
extent it is a party thereto.

 

(vi) The execution, delivery and the performance by each of the PRC Entities of
its obligations under the Documents and the consummation of the transactions
contemplated thereby did not and will not (a) conflict with or result in a
violation or breach of any of the terms, conditions or provisions of the
articles of association or other organizational documents of any of the PRC
Entities, (b) conflict with or result in a violation or breach of any term or
provisions of any law or order known to us or (c) require any of the PRC
Entities to obtain any consent, approval or action of, make any filing with or
give any notice to any Governmental Authority.

 

(vii) None of the PRC Entities nor any of their assets or properties enjoys,
under the laws of the PRC, any right of immunity from service of process,
jurisdiction, suit, judgment, immunity from any legal or other proceedings or
from enforcement, execution or attachment in respect of its obligations in the
transactions contemplated under the LWY Transaction Documents.

 

(viii) The registered capital of LWY is RMB[    ], all of which has been fully
contributed and verified, and LHL, [    ] and [    ] are the record holders of
51%, [    ] and [    ], respectively, of the outstanding equity interest in LWY,
in each case free and clear of any security interest, mortgage, pledge, lien,
encumbrance, claim or equity, except the pledge created under the LWY Share
Pledge Agreement and the option granted under the Equity Transfer Arrangement
Agreement.

 

(ix) The beneficial ownership structure of LWY, its business and its contractual
arrangement with LAI, as set forth in the LWY Documents, are in compliance with
all existing PRC laws and regulations and do not require any consent, approval
or action of, filing with, or notice to, any Governmental Authority except as
expressly set out therein.

 

(x) The registered capital of WTITL is RMB10,000,000, all of which has been
fully contributed and verified, and (as of the date hereof) HICCL, Dongfeng
Automobile Co., Ltd. LOGO [g66831p30_1.jpg] and Dongfeng Automobile Limited LOGO
[g66831p30_2.jpg] are the record holders of 40%, 35% and 25%, respectively, of
the outstanding equity interest in WTITL. HICCL holds its 40% equity interest in
WTITL free and clear of any security

 

B-2



--------------------------------------------------------------------------------

interest, mortgage, pledge, lien, encumbrance, claim or equity. With respect to
the transactions contemplated by the WTITL Equity Transfer Agreement (the “WTITL
Transactions”), we have (1) prepared all the related corporate and other
documents, (2) arranged for such documents to be duly executed by the parties
thereto and (3) submitted the WTITL Equity Transfer Agreement and all such
documents to [insert name of relevant MOFCOM/COFCOM] for its approval of the
WTITL Transactions. To the best of our knowledge, we are not aware of any
substantial legal obstacle in obtaining such approval from [insert name of
relevant MOFCOM/COFCOM]. The receipt of approval from [insert name of relevant
MOFCOM/COFCOM] for the transactions contemplated by the WTITL Equity Transfer
Agreement will transfer to Goldfame good and valid title to all of the
outstanding equity interest in WTITL, free and clear of any adverse claim.

 

(xi) The courts of the PRC would recognize as a valid judgment, a final and
conclusive arbitral award obtained in accordance with Section 9.11 of the
Acquisition Agreement against any of the PRC Entities under which a sum of money
is payable and would recognize and enforce such award without re-examination or
re-litigation of any matter which shall be the subject of such award.

 

This opinion letter may be relied upon only by you as at the date hereof but not
by any other person or for any purpose other than in connection with the
transactions contemplated by the Documents without, in each instance, our prior
written consent.

 

Yours faithfully,

 

Tian Yuan Law Firm

 

B-3



--------------------------------------------------------------------------------

EXHIBIT E

 

SCHEDULE OF THE SECURITY BUSINESS PERMITS

 

Category (i)

 

Sales License of Specialized Products for Computer Information System Security
LOGO [g66831p32_1.jpg]

 

    

Title of Certificate

--------------------------------------------------------------------------------

  

Name of Product

--------------------------------------------------------------------------------

  

Issuing Authority

--------------------------------------------------------------------------------

  

Type

--------------------------------------------------------------------------------

1    LOGO [g66831p32_2.jpg]    LOGO [g66831p32_8.jpg]    LOGO [g66831p32_14.jpg]
  

Product-by-

product basis

2    LOGO [g66831p32_3.jpg]    LOGO [g66831p32_9.jpg]    LOGO [g66831p32_15.jpg]
  

Product-by-

product basis

3    LOGO [g66831p32_4.jpg]    LOGO [g66831p32_10.jpg]    LOGO
[g66831p32_16.jpg]   

Product-by-

product basis

4    LOGO [g66831p32_5.jpg]    LOGO [g66831p32_11.jpg]    LOGO
[g66831p32_17.jpg]   

Product-by-

product basis

5    LOGO [g66831p32_6.jpg]    LOGO [g66831p32_12.jpg]    LOGO
[g66831p32_18.jpg]   

Product-by-

product basis

6    LOGO [g66831p32_7.jpg]    LOGO [g66831p32_13.jpg]    LOGO
[g66831p32_19.jpg]   

Product-by-

product basis

Category (ii)

 

Product Model Certificate of China Information Security Products Assessment and
Certification Centre LOGO [g66831p32_20.jpg]

    

Title of Certificate

--------------------------------------------------------------------------------

  

Name of Product

--------------------------------------------------------------------------------

  

Issuing Authority

--------------------------------------------------------------------------------

  

Type

--------------------------------------------------------------------------------

7

   LOGO [g66831p32_21.jpg]    LOGO [g66831p32_26.jpg]    LOGO [g66831p32_31.jpg]
  

Product-by-

product basis

8

   LOGO [g66831p32_22.jpg]    LOGO [g66831p32_27.jpg]    LOGO [g66831p32_32.jpg]
  

Product-by-

product basis

9

   LOGO [g66831p32_23.jpg]    LOGO [g66831p32_28.jpg]    LOGO [g66831p32_33.jpg]
  

Product-by-

product basis

10

   LOGO [g66831p32_24.jpg]    LOGO [g66831p32_29.jpg]    LOGO [g66831p32_34.jpg]
  

Product-by-

product basis

11

   LOGO [g66831p32_25.jpg]    LOGO [g66831p32_30.jpg]    LOGO [g66831p32_35.jpg]
  

Product-by-

product basis

 

E-1



--------------------------------------------------------------------------------

Category (iii)

 

Secret-related Information System Product Test and Examination Certificate or
New Product Assessment Certificate LOGO [g66831p33_1.jpg]

 

    

Title of Certificate

--------------------------------------------------------------------------------

  

Name of Product

--------------------------------------------------------------------------------

  

Issuing Authority

--------------------------------------------------------------------------------

  

Type

--------------------------------------------------------------------------------

12

   LOGO [g66831p33_2.jpg]    LOGO [g66831p33_7.jpg]    LOGO [g66831p33_12.jpg]
  

Product-by-

product basis

13

   LOGO [g66831p33_3.jpg]    LOGO [g66831p33_8.jpg]    LOGO [g66831p33_13.jpg]
   Product-by-product basis

14

   LOGO [g66831p33_4.jpg]    LOGO [g66831p33_9.jpg]    LOGO [g66831p33_14.jpg]
   Product-by-product basis

15

   LOGO [g66831p33_5.jpg]    LOGO [g66831p33_10.jpg]    LOGO [g66831p33_15.jpg]
   Product-by-product basis

16

   LOGO [g66831p33_6.jpg]    LOGO [g66831p33_11.jpg]    LOGO [g66831p33_16.jpg]
   Product-by-product basis

Category (iv)

 

Military Information Security Product Certification Certificate LOGO
[g66831p33_17.jpg]

    

Title of Certificate

--------------------------------------------------------------------------------

  

Name of Product

--------------------------------------------------------------------------------

  

Issuing Authority

--------------------------------------------------------------------------------

  

Type

--------------------------------------------------------------------------------

17

   LOGO [g66831p33_18.jpg]    LOGO [g66831p33_23.jpg]    LOGO [g66831p33_28.jpg]
   Product-by-product basis

18

   LOGO [g66831p33_19.jpg]    LOGO [g66831p33_24.jpg]    LOGO [g66831p33_29.jpg]
   Product-by-product basis

19

   LOGO [g66831p33_20.jpg]    LOGO [g66831p33_25.jpg]    LOGO [g66831p33_30.jpg]
   Product-by-product basis

20

   LOGO [g66831p33_21.jpg]    LOGO [g66831p33_26.jpg]    LOGO [g66831p33_31.jpg]
   Product-by-product basis

21

   LOGO [g66831p33_22.jpg]    LOGO [g66831p33_27.jpg]    LOGO [g66831p33_32.jpg]
   Product-by-product basis

Category (v)

 

Software Enterprise Certificate and Software Product Copyright Certificate LOGO
[g66831p33_33.jpg]

    

Title of Certificate

--------------------------------------------------------------------------------

  

Name of Product

--------------------------------------------------------------------------------

  

Issuing Authority

--------------------------------------------------------------------------------

  

Type

--------------------------------------------------------------------------------

22

   LOGO [g66831p33_34.jpg]    LOGO [g66831p33_38.jpg]    LOGO [g66831p33_42.jpg]
   Product-by-product basis

23

   LOGO [g66831p33_35.jpg]    LOGO [g66831p33_39.jpg]    LOGO [g66831p33_43.jpg]
   Product-by-product basis

24

   LOGO [g66831p33_36.jpg]    LOGO [g66831p33_40.jpg]    LOGO [g66831p33_44.jpg]
   Product-by-product basis

25

   LOGO [g66831p33_37.jpg]    LOGO [g66831p33_41.jpg]    LOGO [g66831p33_45.jpg]
   Product-by-product basis

 

E-2



--------------------------------------------------------------------------------

Category (vi)

 

Certificate of Designated Unit for Production of Commercial Crypto-Goods LOGO
[g66831p34_1.jpg] Sales License for Commercial Crypto-Goods LOGO
[g66831p34_2.jpg] and a product certification substantially similar to the SJW44
Network Cryptographic Facility Identification Certificate LOGO [g66831p34_3.jpg]

    

Title of Certificate

--------------------------------------------------------------------------------

  

Name of Product

--------------------------------------------------------------------------------

  

Issuing Authority

--------------------------------------------------------------------------------

  

Type

--------------------------------------------------------------------------------

26

   LOGO [g66831p34_4.jpg]         LOGO [g66831p34_8.jpg]    Corporate basis

27

   LOGO [g66831p34_5.jpg]         LOGO [g66831p34_9.jpg]    Corporate basis

28

   LOGO [g66831p34_6.jpg]    LOGO [g66831p34_7.jpg]    LOGO [g66831p34_10.jpg]
  

Product-by-

product basis

Category (vii)

 

Computer Information System Integration Concerning State Secrets Qualification
Certificate LOGO [g66831p34_11.jpg]

    

Title of Certificate

--------------------------------------------------------------------------------

  

Name of Product

--------------------------------------------------------------------------------

  

Issuing Authority

--------------------------------------------------------------------------------

  

Type

--------------------------------------------------------------------------------

29

   LOGO [g66831p34_12.jpg]         LOGO [g66831p34_15.jpg]    Corporate basis

30

   LOGO [g66831p34_13.jpg]    LOGO [g66831p34_14.jpg]    LOGO [g66831p34_16.jpg]
   Corporate basis

 

E-3